Appeal by defendant from an order of the Supreme Court, Queens County, dated January 26, 1966, which, after a hearing, denied his coram nobis application to vacate a judgment of the former County Court, Queens County, rendered on March 28, 1958 after trial, convicting him of certain crimes and imposing sentence. Order affirmed. In a post-conviction Huntley hearing, the People have the burden of proving beyond a reasonable doubt that the confessions were voluntary (People v. Williams, 28 A D 2d 1080; People v. Garter, 28 A D 2d 1079; cf. People v. Leonti, 18 H Y 2d 384; People V. Langert, 44 Mise 2d 399, affd. 25 A D 2d 952; People v. Bel Hoyo, 23 A D 2d 639). The Judge before whom the hearing was held gave no credence to defendant’s testimony that he was threatened or coerced into making the statements. He found that all of the testimony taken together established beyond a reasonable doubt that the confessions were voluntary and he held “ that the confessions were voluntary in nature as a matter of law and as a matter of fact.” Upon this record we are required to accept the Judge’s finding and determination and therefore we must affirm the order (People v. Leonti, supra). Beldock, P. J. Brennan, Babin, Hopkins and Martuscello, JJ., concur.